Name: 2008/673/EC: Commission Decision of 13 August 2008 amending Decision 2005/928/EC on the harmonisation of the 169,4-169,8125 MHz frequency band in the Community (notified under document number C(2008) 4311) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  communications
 Date Published: 2008-08-15

 15.8.2008 EN Official Journal of the European Union L 220/29 COMMISSION DECISION of 13 August 2008 amending Decision 2005/928/EC on the harmonisation of the 169,4-169,8125 MHz frequency band in the Community (notified under document number C(2008) 4311) (Text with EEA relevance) (2008/673/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Decision No 676/2002/EC of the European Parliament and of the Council of 7 March 2002 on a regulatory framework for radio spectrum policy in the European Community (Radio Spectrum Decision) (1), and in particular Article 4(3) thereof, Whereas: (1) Commission Decision 2005/928/EC (2) harmonises the 169,4-169,8125 MHz frequency band in the Community. (2) The frequency plan contained in the Annex to Decision 2005/928/EC describes the channel raster which the different applications operating under the conditions set in this Decision should adhere to. Such a channel raster aims at enabling compatibility and facilitating coexistence of the applications allowed in these bands. (3) The frequency plan imposes a channel raster of 12,5 kHz in the 169,4000-169,4750 MHz band and a channel raster of 50 kHz in the 169,4875-169,5875 MHz band. (4) Following the adoption of Decision 2005/928/EC further investigations of the technical parameters defined in this Decision revealed that the channel raster arrangements in the bands 169,4000-169,4750 MHz and 169,4875-169,5875 MHz are considered unduly restrictive given the technological development. Allowing several channel raster options will increase the flexibility for the users to choose the optimal bandwidth up to 50 kHz in accordance with quality requirements of the specific applications. (5) The European Conference of Postal and Telecommunications Administrations (CEPT) has confirmed that increasing the channel raster options in these bands can and should be allowed. (6) Decision 2005/928/EC should therefore be amended accordingly. By amending this Decision channels up to 50 kHz will be possible in the 169,4000-169,4750 MHz and 169,4875-169,5875 MHz bands. (7) The measures provided for in this Decision are in accordance with the opinion of the Radio Spectrum Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/928/EC is amended as follows: 1. In the 4th row of the frequency plan in the Annex the channel raster (in kHz) figure 12,5 for channels 1a, 1b, 2a, 2b, 3a and 3b is replaced by up to 50 kHz. 2. In the 4th row of the frequency plan in the Annex the channel raster (in kHz) figure 50 for channels 4b + 5 + 6a and 6b + 7 + 8a is replaced by up to 50 kHz. Article 2 Article 1 shall apply from 31 October 2008. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 August 2008. For the Commission Viviane REDING Member of the Commission (1) OJ L 108, 24.4.2002, p. 1. (2) OJ L 344, 27.12.2005, p. 47.